DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 8/10/2022.
The Amendment filed 8/10/2022 has been entered.
Claims 1, 7, and 10-12 are amended. Claim 5 is cancelled.
Claims 1-4 and 6-12 are currently pending and have been examined. 
This action is made Non-FINAL.
Response to Arguments
Applicant’s arguments, see page 11, with respect to the prior art rejections in view of the precondition model in the amended claims have been fully considered and are persuasive.  The 103 rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, and 10-12, an equation with numerous undefined variables is claimed and therefore the claims are indefinite. To overcome the rejection, amend the claims so that all the variables are defined. The variables left undefined are: p and o. For sake of examination, the variables are interpreted in light of the specification (see pages 23-24). Dependent claims 2-4, 6, and 8-9 are also rejected because they do not resolve the deficiencies of claims 1 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (NPL: Active model learning and diverse action sampling for task and motion planning) is pertinent because it discusses planning robot actions by combining primitive abilities in novel combinations using models of the preconditions and effects of those actions and using Gaussian process methods for learning the conditions of operator effectiveness from training examples collected by experimentation on a robot.

The above mentioned art, evaluated on its own and in combination with other relevant art, does not disclose the entirety of limitations of the independent claims since it does not describe the particular precondition model as disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claims under 35 U.S.C. 102 or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664